Citation Nr: 1104459	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-08 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder with 
nerve damage to the left leg and right toe muscle spasm. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, that 
denied the benefit sought on appeal.  The Veteran appealed that 
decision and the case was referred to the Board for appellate 
review.  

The Veteran testified in support of his claim at a hearing held 
at the RO in July 2006, before a Decision Review Officer.  A 
transcript of that proceeding is of record.

In October 2008, the Board denied the Veteran's claim of 
entitlement to service connection for a low back disorder.  The 
Veteran appealed that denial to the U.S. Court of Appeals for 
Veterans Claims (CAVC), which in a May 2010 Order vacated the 
October 2008 Board decision and remanded the case for 
readjudication consistent with the Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a 
low back disorder.  Specifically, the Veteran contends that 
service connection is warranted for this condition due to 
aggravation in service.  The Board finds that additional 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and the claim is remanded to the 
RO/AMC for further action as described below.

The Veteran's November 1966 pre-induction examination indicates 
that he reported a history of recurrent back pain.  On physical 
examination in November 1966, "weak back" was listed under the 
summary of diagnoses.  A July 1967 letter from the Veteran's 
private chiropractor shows that the Veteran had "a marked 
instability of the pelvic girdle" and "repeated subluxation of 
the right innominate" during heavy lifting.  This information 
was noted and the Veteran was found to be within the normal 
limits for induction.  

Service treatment records from August 1967 indicate that the 
Veteran reported pain in his right hip starting seven months 
earlier.  A stress fracture of the right femur was diagnosed.  
The Veteran was placed on profile, which stipulated that the 
Veteran was not to crawl, stoop, run, jump, march or stand for 
prolonged periods.  Records from November 1967 indicate decreased 
range of motion in the right hip, mainly secondary to pain.  The 
examiner was unable to elicit any point of localized tenderness 
and there was no apparent ecchymosis or swelling.  It was noted 
that x-rays failed to reveal a stress fracture.  The Veteran's 
profile was lifted in December 1967, at which time no 
restrictions were indicated.  

Additional service treatment records from January 1968 indicate 
that the Veteran again complained of pain in the region of the 
right hip associated with lifting and running.  The Veteran's 
reported history from that time indicates that he first developed 
pain on the right side of his pelvis in 1965, for which he was 
treated by a chiropractor for "repeated subluxation of the right 
innominate and lumbar vertebrate [sic]."  Physical examination 
revealed normal range of motion of the lumbar spine in all 
directions, with negative straight leg raising and a negative 
neurologic examination.  The diagnosis was lumbosacral strain. 

On separation from service the Veteran's discharge medical report 
from June 1969 indicates that he reported feeling as well as when 
he entered service.  The Veteran reported a history of back 
trouble and the examiner noted that despite the prior history of 
back trouble there was nothing medically significant to note and 
no current reports of back or hip pain.  

Following separation from service the Veteran worked heavy labor 
at Moore-Clark and Coca-Cola.  Private treatment records indicate 
that the Veteran was injured at least four times during this 
period; one injury in July 1990 occurred while the Veteran was 
pulling a loaded handcart.  Treatment records relating to that 
incident show that the Veteran suffered from low back pain and 
numbness extending down his left leg.  Treatment records from 
January 1993 thoroughly relate the Veteran's past medical 
problems, including several injuries while working at Moore-Clark 
and Coca-Cola, as well as the Veteran's reported in-service 
stress fracture of the hip.  A February 1993 CorCare report 
indicates the examiner's opinion that the Veteran's current 
disability was wholly related, on a more probable than not basis, 
to the July 1990 injury. 

During the Veteran's July 2006 hearing before a Decision Review 
Officer he stated that he had back problems while on active 
service in Vietnam, but that he did not receive medical attention 
for these problems.  He further stated his belief that he was 
misdiagnosed when treated in 1967.

VA treatment records from December 2004 indicate that the Veteran 
reported having had a "bad back" upon entrance into service and 
that he reinjured his back during service and several times since 
then.  The examiner's assessment was chronic back pain.  

The Veteran's primary contention is that he had a preexisting 
back disability that was aggravated during military service and 
led to ongoing problems in post-service life.  The Board notes 
that to date, the Veteran has not been afforded a VA examination 
in connection with this issue, and that the evidence of record is 
insufficient for the Board to render a decision.  The Veteran's 
service treatment records are sufficient to require VA to obtain 
a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Consequently, this matter must be remanded for 
additional development of the medical record pursuant to 
38 C.F.R. § 3.159(c)(4).  Specifically, the examiner should 
determine whether the Veteran's in-service incidents indicate a 
worsening of his preexisting back disorder.  

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
claimed low back disorder.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  Following 
a thorough evaluation the examiner is 
requested to provide an opinion as to each of 
the following:

A.  Did the low back disorder noted at 
service entrance (i.e. as documented 
in the pre-induction examination) 
undergo a permanent increase in the 
severity of that disability during or 
as a result of service? 

B.  If the low back disorder noted at 
service entrance did undergo a 
permanent increase in severity during 
or as a result of service, was the 
increase in severity clearly and 
unmistakably due to the natural 
progress of the disorder?

C.  For any low back disorder which 
the examiner finds is unrelated to 
that noted at service entrance, is it 
at least as likely as not that such 
disorder is etiologically related to 
service?

A complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


